ORDER
PER CURIAM.
Defendant appeals from her conviction by a jury of one count of the class D felony of unlawful use of a weapon, § 571.030, RSMo 1994, for which she was sentenced to eighteen months’ imprisonment. We affirm.
We have reviewed the briefs of the parties and the record on appeal and find the claims of error to be without merit. An opinion reciting the detailed facts and restating the principles of law would have no precedential value. The judgment is affirmed in accordance with Rule 30.25(b).